United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1106
Issued: December 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 1, 2011 appellant, through his representative, filed a timely appeal from the
December 21, 2010 merit decision of the Office of Workers’ Compensation Programs, which
denied his emotional injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s emotional condition is causally related to his accepted
employment injuries.
FACTUAL HISTORY
On December 31, 2007 appellant, a 42-year-old letter carrier, sustained an injury in the
performance of duty when he stood from a bending position and felt a cracking in his knee.
1

5 U.S.C. § 8101 et seq.

OWCP accepted his claim for right knee and leg sprain and derangement of the posterior horn of
the right medial meniscus. It also accepted a January 7, 2008 recurrence of medical condition.
On August 8, 2008 appellant underwent a partial medial meniscectomy.
The record establishes that appellant sustained another injury in the performance of duty
on December 11, 2008, when he fell down steps and injured his back. OWCP accepted the claim
for lumbar strain and contusion of the left forearm.2
In 2010 appellant asked OWCP to accept the December 31, 2007 injury to include
anxiety and depression. In a May 14, 2010 report, Dr. Barry Belt, a licensed clinical
psychologist, related appellant’s history. He noted work-related accidents on December 31,
2007 when appellant slipped and fell and injured his right knee,3 and on December 11, 2008
when he fell from a porch and injured his lower back. Appellant reported severe pain after his
accidents, pain that continued to trouble him. He reported herniated discs in his lower back and
ongoing excruciating pain. Appellant also reported pain reactive to right knee surgery. He
reported that the pain interfered with his ability to sit or stand for extended periods; he had to
shift his position every 15 minutes to ease the pain. Appellant also reported tinnitus, which he
stated was work related. He had trouble falling asleep and maintaining sleep due to his pain.
Appellant was no longer able to work to support his family, and his pain interfered with his
ability to engage in household and leisure activities. He was no longer able to enjoy watching
baseball on television. Appellant reported that his family was a top priority and was distressed
over his current condition. He reported symptoms of anxiety and indicated that his main concern
was not being able to support his family. Appellant stated that he felt useless because “work was
[his] life.” He also acknowledged depressive symptoms, including sadness, loss of interest in
activities he once found pleasurable, social withdrawal and increased irritability.
Dr. Belt described the results of his mental status examination and assessment
tests/checklists. He offered a primary diagnosis of severe major depressive disorder without
psychotic features. Acute medical conditions and physical factors included headaches, back pain
and knee pain. Psychosocial and environmental factors contributing to the disorder included
occupational problems, problems with primary support group and financial problems.
Dr. Belt stated that appellant’s multiple work-injury symptoms had significantly
impacted his activities of daily living, his financial security and his overall quality of life. He
stated that it was clear appellant was on a downward spiral and was becoming increasingly
withdrawn and depressed. “In our opinion, to a reasonable degree of psychological certainty,
[appellant’s] current emotional problems are causally related to his work-related accidents
occurring on December 31, 2007 and December 11, 2008, and the treatment recommended is
necessary and reasonable.”
On July 30, 2010 OWCP denied expansion of appellant’s claim. It found that, while
Dr. Belt provided a lengthy report suggesting causal relationship, he provided no specific detail

2

OWCP File No. xxxxxx155.

3

This is not the history appellant provided on his workers’ compensation claim form.

2

or medical rational to support his conclusion aside from relating the history as reported by
appellant.
On December 21, 2010 an OWCP hearing representative affirmed the denial of
appellant’s emotional condition claim. The hearing representative found that Dr. Belt did not
address the medical evidence in the record indicating that appellant could work, that his
presentation appeared overblown and exaggerated with no evidence of ongoing right knee
aggravation, and that he was much more capable than he was leading the examining physician to
believe. The hearing representative also stated that Dr. Belt did not address other familial
stresses, such as the similar work stoppage of appellant’s wife. The hearing representative found
that Dr. Belt did not base his opinion on a full factual and medical background.
On appeal, appellant’s representative argued that Dr. Belt’s report was prima facie
evidence of causal relationship. He asks the Board to reverse the hearing representative’s
December 21, 2010 decision and remand the case for acceptance of appellant’s emotional
condition. In the alternative, appellant’s representative asks the Board to vacate the decision and
remand the case for further development of the medical evidence.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.4 A claimant seeking benefits under FECA
has the burden of proof to establish the essential elements of his claim by the weight of the
evidence,5 including that he sustained an injury in the performance of duty and that any specific
condition or disability for work for which he claims compensation is causally related to that
employment injury.6
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The claimant must submit a rationalized medical opinion that supports a causal
connection between his claimed condition and the employment injury. The medical opinion must
be based on a complete factual and medical background with an accurate history of the claimant’s
employment injury, and must explain from a medical perspective how the claimed condition is
related to the injury.7
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.8
4

5 U.S.C. § 8102(a).

5

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

8

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

3

ANALYSIS
Appellant attributed his emotional condition to the accepted work injuries. He has the
burden of proof to establish a causal connection through rationalized medical opinion evidence.
Dr. Belt stated that appellant’s current emotional problems were causally related to his
work accidents. Dr. Belt mischaracterized what happened on December 31, 2007, and he did not
identify the accepted medical conditions resulting from appellant’s accidents. OWCP had
accepted the December 31, 2007 accident for right knee and leg sprain and derangement of the
posterior horn of the right medial meniscus, for which appellant underwent a partial
meniscectomy. It also had accepted the December 11, 2008 accident for lumbar strain and a
contusion of the left forearm. Appellant reported far more than this history to Dr. Belt. He
complained of herniated discs in his lower back, pain resulting from the right knee surgery and
tinnitus, none of which are established in the record as accepted employment-related injuries.
Medical conclusions based on inaccurate or incomplete histories are of little probative value.9
To the extent that Dr. Belt based his conclusion on a history of excruciating lumbar disc
herniations, a consequential surgical injury or tinnitus, his opinion has diminished probative
value.
Also, as the hearing representative noted, Dr. Belt did not address the medical evidence
in the record indicating that appellant could work, that his presentation was overblown and
exaggerated with no evidence of ongoing right knee aggravation, and that he was much more
capable than he was leading his examining physician to believe. Again, this goes to the accuracy
of the history upon which Dr. Belt gave his opinion.
Dr. Belt’s opinion also lacks a discussion of causal relationship. He related the history
and complaints, his findings, his diagnosis, and stated there was a connection. Dr. Belt did not
discuss the nature of appellant’s diagnosis or try to explain from a psychological point of view
how a torn meniscus, a partial meniscectomy or a lumbar strain can cause a severe major
depressive disorder. Medical conclusions unsupported by rationale are of little probative value.10
It is not necessary that the evidence be so conclusive as to suggest causal connection beyond all
possible doubt. The evidence required is only that necessary to convince the adjudicator that the
conclusion drawn is rational, sound and logical.11 Dr. Belt offered little explanation of how he
arrived at his conclusion.
Dr. Belt’s opinion, while generally supportive of appellant’s claim, is of diminished
probative value and is insufficient to establish the critical element of causal relationship. The
Board finds that appellant has not met his burden of proof. The Board will affirm OWCP’s
December 21, 2010 decision.
9

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
10

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

11

Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein).

4

Appellant’s representative argues that Dr. Belt’s opinion is evidence of causal
relationship, but as noted, Dr. Belt based his opinion on an inaccurate and incomplete history.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that his emotional
condition is causally related to his accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

